UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.0%) Massachusetts (98.8%) Beverly MA GO 5.250% 11/1/12 (14) 1,925 1,941 Beverly MA GO 5.250% 11/1/13 (14) 1,855 1,961 Boston MA GO 5.000% 3/1/16 7,295 8,423 Boston MA GO 5.000% 2/1/24 2,345 2,966 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,218 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,963 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 200 206 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,951 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,418 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 500 608 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,176 Boston MA Water & Sewer Commission Revenue VRDO 0.150% 9/7/12 LOC 5,600 5,600 Braintree MA GO 5.000% 5/15/27 4,000 4,740 Cambridge MA GO 5.000% 1/1/23 850 1,076 Holyoke MA Gas & Electric Department Revenue 5.000% 12/1/12 (Prere.) 2,395 2,423 Littleton MA GO 5.000% 1/15/22 (14) 1,280 1,313 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,429 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 16,895 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 3,000 3,491 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 5,325 5,787 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 92 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 2,375 2,909 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 12,363 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,516 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,948 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,687 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 3,311 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,680 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 494 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,000 4,071 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 5,127 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 15,000 19,977 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 9/7/12 2,896 2,896 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,089 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,737 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,734 Massachusetts College Building Authority Revenue 5.000% 5/1/36 5,000 5,806 Massachusetts College Building Authority Revenue 5.000% 5/1/41 3,000 3,457 Massachusetts College Building Authority Revenue 5.000% 5/1/43 1,010 1,163 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 4,215 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 2,120 2,365 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 5,000 5,529 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.130% 9/7/12 5,700 5,700 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.160% 9/7/12 1,955 1,955 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.160% 9/7/12 1,710 1,710 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,228 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,426 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,158 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 2,000 2,252 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,389 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,664 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,580 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 750 833 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 617 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 800 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,243 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 2,750 2,930 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,825 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,094 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,965 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,649 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 4,000 5,020 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.180% 9/4/12 LOC 2,200 2,200 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.120% 9/7/12 LOC 3,000 3,000 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 651 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 600 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,056 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.220% 9/4/12 LOC 3,465 3,465 Massachusetts Development Finance Agency Revenue (Combined Jewish Philanthropies of Greater Boston Inc. Project) 5.250% 2/1/22 1,225 1,242 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,507 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 4/1/13 (Prere.) 1,500 1,542 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 4,720 4,831 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,928 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 2,500 2,615 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,209 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 7,266 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 8,000 9,353 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 1,450 1,562 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 500 539 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,648 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,588 2 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,803 2 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 2,036 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,561 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 3,000 3,373 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/41 8,000 8,937 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,524 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 1,500 1,683 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,093 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,310 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,246 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 3,156 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,407 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,750 3,028 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.500% 7/1/31 2,250 2,551 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,329 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.170% 9/7/12 LOC 4,300 4,300 Massachusetts Development Finance Agency Revenue (Western New England College) 5.875% 12/1/12 (Prere.) 505 516 Massachusetts Development Finance Agency Revenue (Western New England College) 6.125% 12/1/12 (Prere.) 1,000 1,025 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,349 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,447 Massachusetts GO 5.000% 11/1/14 3,275 3,602 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,468 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 11,158 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,250 5,858 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,388 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,278 Massachusetts GO 5.500% 10/1/15 17,990 20,751 Massachusetts GO 5.000% 10/1/17 4,000 4,832 Massachusetts GO 5.500% 11/1/17 5,100 6,303 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,269 Massachusetts GO 5.000% 10/1/18 6,000 7,375 Massachusetts GO 5.500% 10/1/18 4,955 6,236 Massachusetts GO 5.500% 8/1/19 5,000 6,365 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,277 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,555 Massachusetts GO 5.500% 11/1/19 (4) 5,550 7,102 Massachusetts GO 5.000% 8/1/20 4,185 5,067 Massachusetts GO 5.000% 8/1/22 4,500 5,434 Massachusetts GO 5.250% 8/1/22 5,000 6,475 Massachusetts GO 5.500% 12/1/23 (2) 4,000 5,321 Massachusetts GO 5.000% 8/1/28 4,535 5,239 Massachusetts GO 5.500% 8/1/30 (2) 11,500 15,871 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) 5.750% 7/1/33 5,000 5,005 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.150% 9/7/12 LOC 1,100 1,100 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.220% 9/7/12 LOC 7,600 7,600 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.160% 9/7/12 LOC 1,800 1,800 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,987 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 3,131 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,391 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,138 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,000 3,177 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,690 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,538 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.180% 9/4/12 LOC 1,250 1,250 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.160% 9/7/12 LOC 9,600 9,600 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,444 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 4,054 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,576 3 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 5,000 6,066 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 5,000 5,841 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.190% 9/4/12 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) VRDO 0.150% 9/4/12 1,700 1,700 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,869 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,348 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 8,501 Massachusetts Health & Educational Facilities Authority Revenue (Milton Hospital) 5.500% 7/1/16 1,010 1,010 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,835 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 8,834 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 7,030 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 6,295 9,012 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/33 1,500 2,118 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.160% 9/7/12 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,630 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,929 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,282 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,703 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,661 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,235 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,146 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,935 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,381 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,822 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.170% 9/4/12 LOC 12,800 12,800 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,789 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,439 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.160% 9/4/12 3,700 3,700 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 485 486 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts) 5.125% 10/1/12 (Prere.) 1,850 1,858 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.250% 10/1/12 (Prere.) 4,000 4,017 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,486 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 3,000 3,374 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,616 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,378 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,669 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 11,281 Massachusetts Port Authority Revenue 4.000% 7/1/18 1,000 1,159 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,389 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,000 1,188 Massachusetts Port Authority Revenue 5.000% 7/1/33 1,600 1,878 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,125 18,333 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (14)(Prere.) 3,270 3,718 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 645 733 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,000 17,054 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 8,000 9,095 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/18 (4) 10,000 11,279 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 8,000 10,096 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 5,230 5,744 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,698 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 4,355 4,810 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 3,000 3,563 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/35 2,000 2,347 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 12,000 14,438 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,000 6,798 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/41 9,400 10,842 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.190% 9/4/12 5,885 5,885 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,284 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 18,941 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 2,010 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,000 6,368 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,461 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,255 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 3,948 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 5,095 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 7,080 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/16 5,000 5,857 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 5,000 6,082 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 613 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,690 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,244 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,570 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,485 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,590 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 2,048 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 7,550 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.180% 9/7/12 1,200 1,200 Massachusetts Water Resources Authority Revenue 5.250% 8/1/19 (4) 7,000 8,759 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,757 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,947 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,321 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 9,163 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 15,956 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,775 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,000 2,256 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 5,000 5,639 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,155 Massachusetts Water Resources Authority Revenue 5.250% 8/1/36 (4) 2,520 3,399 Massachusetts Water Resources Authority Revenue 5.000% 8/1/37 4,000 4,648 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,236 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 9,005 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,809 Massachusetts Water Resources Authority Revenue VRDO 0.180% 9/7/12 1,500 1,500 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,142 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 5,500 6,257 Newton MA School District GO 4.500% 6/15/34 3,000 3,284 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 690 738 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,470 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,301 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,979 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,946 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,175 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,186 Worcester MA GO 5.500% 8/15/14 (14) 280 281 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Puerto Rico (1.1%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,686 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,518 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/36 400 400 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,646 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,065 Total Tax-Exempt Municipal Bonds (Cost $980,916) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $10,981,000, representing 1.0% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2012. 3 Securities with a value of $85,000 have been segregated as initial margin for open futures contracts. Massachusetts Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Massachusetts Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 1,069,316 — Futures Contracts—Liabilities 1 (1) — — Total (1) 1,069,316 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note December 2012 (32) (4,279) (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2012, the cost of investment securities for tax purposes was $982,108,000. Net unrealized appreciation of investment securities for tax purposes was $87,208,000, consisting of unrealized gains of $87,234,000 on securities that had risen in value since their purchase and $26,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
